phamledaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/30/19, 10/09/19, 11/26/19, and 10/29/2020 are being considered by the examiner.
Response to Amendment
This office action is in response to preliminary amendment filed on 09/30/19.  Regarding the amendment, claims 1-14 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toukairin et al. (US 8,513,838 B2) in view of Murata et al. (US 6,488,475 B2).
Regarding claim 1, Toukairin teaches an electric tool (50, fig 1) comprising: 
a housing (1); 
a brushless motor (2) accommodated in the housing (1), the brushless motor comprising: 
      a stator (2c); 
      a rotor (2a) rotatable relative to the stator (2c); and 
      a rotating shaft (2e) rotatable together with the rotor (2a); 
a fan (25, fig 3) configured to generate a cooling air flow inside the housing (1); 
a sensing portion (10) configured to detect a rotated position of the rotor (2a); 
a switching portion (3a) for controlling a rotation of the rotor (2a); and 
a circuit board (3) on which the sensing portion (10) and the switching portion (3a) are mounted, 
wherein the stator (2c), the fan (25), the sensing portion (10), the switching portion (3a), and the circuit board (3) are arranged in the housing (1) along an axial direction of the rotor (2a) in an order of the fan (25), the stator (2c), the sensing portion (10), the circuit board (3), and the switching portion (3a).  However, Toukairin does not teach the stator is arranged last in the order of the fan, the sensing portion, the circuit board, the switching portion, and the stator as recited in the present invention.  

    PNG
    media_image1.png
    913
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    706
    649
    media_image2.png
    Greyscale

Murata teaches an electric blower (fig 7) having a fan (159), a sensing portion (166), a circuit board (154), a switching portion (164) , and a stator (147), wherein the stator (147) is arranged at last of the order the fan, the sensing portion, the circuit board, the switching portion, and the stator to effectively dissipate heat in motor (col 10 ln 17-20).

    PNG
    media_image3.png
    666
    637
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin’s electric tool with the stator is arranged in last of the order the fan, the sensing portion, the circuit board, the switching portion, and the stator as taught by Murata.  Doing so would effectively dissipate heat in motor (col 10 ln 17-20).  Furthermore, it has been held that re-arrange parts of an invention involve only routine skill in the art (In re Japikse, 86 USPQ 70).  Since one of ordinary skill in the art would have the necessary mechanical skill to make simple re-arranging of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 2, Toukairin in view of Murata teaches the claimed invention as set forth in claim 1, Toukairin further teaches the switching portion (3a) comprises a plurality of switching members (Q1-Q6, fig 2), the plurality of switching members (Q1-Q6) being arranged in a circumferential direction of the rotating shaft (3d).

    PNG
    media_image4.png
    646
    710
    media_image4.png
    Greyscale

Regarding claim 9, Toukairin in view of Murata teaches the claimed invention as set forth in claim 2, except for the added limitation of the circuit board comprises a resin part having a thermally conductive resin, wherein each of the plurality of switching members is surface-mounted on the resin part of the circuit board and comprises a switching element and a heat sink, wherein the switching element and the rotating shaft are disposed at opposite sides of the heat sink with respect to the radial direction of the rotating shaft.
Murata further teaches an electric blower (fig 9) having an circuit board (153) comprises a resin part (172) having a thermally conductive resin, wherein each of the plurality of switching members (164) is surface-mounted on the resin part (172) of the circuit board (153) and comprises a switching element (164) and a heat sink (143a, see examiner annotated fig. 15), wherein the switching element (164) and the rotating shaft (150) are disposed at opposite sides of the heat sink (143a) with respect to the radial direction of the rotating shaft (150) to effectively dissipate heat in the motor (col 10 ln 17-20).

    PNG
    media_image5.png
    616
    599
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Murata’s electric tool with the circuit board comprises a resin part having a thermally conductive resin, wherein each of the plurality of switching members is surface-mounted on the resin part of the circuit board and comprises a switching element and a heat sink, wherein the switching element and the rotating shaft are disposed at opposite sides of the heat sink with respect to the radial direction of the rotating shaft as further taught by Murata.  Doing so would effectively dissipate heat in the motor (col 10 ln 17-20).
Regarding claim 11, Toukairin in view of Murata teaches the claimed invention as set forth in claim 1, Toukairin further teaches the housing (1) comprises a main body housing (1d) and a motor housing (1a), the motor housing (1a) accommodating the brushless motor (2), the motor housing (1a) comprising: a barrel part (2) having a cylindrical shape extending in the axial direction, the barrel part (2) having one end portion (2) and another end portion (1c) in the axial direction, the one end portion (2e) being connected to the main body housing (1d), and a base portion (1c) continuous with the another end portion (see fig 1 above).  However, Toukairin does not teach the circuit board and the base portion are disposed at opposite sides of the stator.
Murata further teaches the circuit board (154) and the base portion (144) are disposed at opposite sides of the stator(147, see fig 15 annotated above) to effectively dissipate heat in the motor (col 10 ln 17-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Murata’s electric tool with the circuit board and the base portion are disposed at opposite sides of the stator as further taught by Murata.  Doing so would effectively dissipate heat in the motor (col 10 ln 17-20).
Regarding claim 13, Toukairin in view of Murata teaches the claimed invention as set forth in claim 1, Toukairin further teaches the fan (25) is a centrifugal fan (because the fan 25 displaces air radially, so that the fan 25 is a centrifugal fan).
Regarding claim 14, Toukairin teaches an electric apparatus (50, fig 1) comprising: 
a housing (1); 
a brushless motor (2) accommodated in the housing (1), the brushless motor comprising: 
      a stator (2c); 
      a rotor (2a) rotatable relative to the stator (2c); and 
      a rotating shaft (2e) rotatable together with the rotor (2a); 
a fan (25, fig 3) configured to generate a cooling air flow inside the housing (1); 
a sensing portion (10) configured to detect a rotated position of the rotor (2a); 
a switching portion (3a) for controlling a rotation of the rotor (2a); and 
a circuit board (3) on which the sensing portion (10) and the switching portion (3a) are mounted, 
wherein the stator (2c), the fan (25), the sensing portion (10), the switching portion (3a), and the circuit board (3) are arranged in the housing (1) along an axial direction of the rotor (2a) in an order of the fan (25), the stator (2c), the sensing portion (10), the circuit board (3), and the switching portion (3a).  However, Toukairin does not teach the stator is arranged last in the order of the fan, the sensing portion, the circuit board, the switching portion, and the stator as recited in the present invention.
Murata teaches an electric blower (fig 7) having a fan (159), a sensing portion (166), a circuit board (154), a switching portion (164) , and a stator (147), wherein the stator (147) is arranged at last of the order the fan, the sensing portion, the circuit board, the switching portion, and the stator to effectively dissipate heat in motor (col 10 ln 17-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin’s electric tool with the stator is arranged in last of the order the fan, the sensing portion, the circuit board, the switching portion, and the stator as taught by Murata.  Doing so would effectively dissipate heat in motor (col 10 ln 17-20).  Furthermore, it has been held that re-arrange parts of an invention involve only routine skill in the art (In re Japikse, 86 USPQ 70).  Since one of ordinary skill in the art would have the necessary mechanical skill to make simple re-arranging of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toukairin in view of Murata, further in view of Hempe et al. (US 7,064,462 B2).
           Regarding claim 4, Toukairin in view of Murata teaches the claimed invention as set forth in claim 2, except for the added limitation of the brushless motor further comprises a magnet rotatable together with the rotor, and wherein the sensing portion has a plurality of magnetic sensors for detecting a magnetic force of the magnet, the sensing portion being configured to detect the rotated position of the rotor by detecting the magnetic force of the magnet.
          Hempe teaches a power tools having a brushless motor (fig 15) further comprises a magnet (148) rotatable together with the rotor (14), and wherein the sensing portion (169) has a plurality of magnetic sensors (193, fig 20) for detecting a magnetic force of the magnet (148), the sensing portion (169) being configured to detect the rotated position of the rotor (14) by detecting the magnetic force of the magnet (148) to ensure proper operation of the electrical components (col 9 ln 48-49).

    PNG
    media_image6.png
    548
    659
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    472
    527
    media_image7.png
    Greyscale

           Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Murata’s electric tool with the brushless motor further comprises a magnet rotatable together with the rotor, and wherein the sensing portion has a plurality of magnetic sensors for detecting a magnetic force of the magnet, the sensing portion being configured to detect the rotated position of the rotor by detecting the magnetic force of the magnet as taught by Hempe.  Doing so would ensure proper operation of the electrical components (col 9 ln 48-49).
          Regarding claim 5, Toukairin in view of Murata and Hempe teaches the claimed invention as set forth in claim 4, except for the added limitation of the fan further comprises a blade portion rotatable together with the rotating shaft, the blade portion being provided with the magnet.
           Murata further teaches an electric blower (fig 4) having a fan (134) further comprises a blade portion rotatable together with the rotating shaft (108), the blade portion being provided with the magnet (135) to efficiently cool the sensor device (col 7 ln 61-62).

    PNG
    media_image8.png
    664
    607
    media_image8.png
    Greyscale

          Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Murata and Hempe’s electric tool with the fan further comprises a blade portion rotatable together with the rotating shaft, the blade portion being provided with the magnet as further taught by Murata.  Doing so would efficiently cool the sensor device (col 7 ln 61-62).

Allowable Subject Matter
Claims 3, 6-8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric tool having the brushless motor further comprises six stator coils, wherein the plurality of switching members is six switching members, and wherein the six stator coils are arranged alternately with the six switching members every 30 degrees along the circumferential direction of the rotating shaft as recited in claim 3, or the plurality of magnetic sensors is arranged on the circuit board in the circumferential direction of the rotating shaft, at least one of the plurality of magnetic sensors being positioned between adjacent switching members of the plurality of switching members in the circumferential direction as recited in claim 6, or  the circuit board comprises a resin part having a thermally conductive resin, wherein each of the plurality of switching members is surface-mounted on the resin part of the circuit board, and wherein each of the plurality of switching members has a length in the axial direction and a length in a radial direction of the rotating shaft, the length in the axial direction being shorter than the length in the radial direction as recited in claim 7, or the circuit board comprises a resin part having a thermally conductive resin, wherein each of the plurality of switching members is surface-mounted on the resin part of the circuit board, and wherein each of the plurality of switching members has a length in the axial direction and a length in a radial direction of the rotating shaft, the length in the axial direction being longer than the length in the radial direction as recited in claim 8, or a contact area between the switching member and the circuit board is within a range of 25-150 mm2 as recited in claim 10, or the circuit board is formed with a through-hole having a circular shape and penetrating the circuit board in the axial direction, the through-hole having a diameter that is larger than a diameter of the rotor as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 2015/0364972 A1) teaches an angle impact driver includes a brushless motor having a motor shaft, a switch for energizing the brushless motor, an output shaft to which rotation of the brushless motor is transferred, the output shaft being angled with respect to the motor shaft, a housing accommodating the brushless motor and the switch, and a the sensor board detecting rotation of the motor shaft, in which the sensor board is secured to the brushless motor.
Beyerl (US 10,348159 B2) teaches a power tool with a combined printed circuit board (PCB) having a doughnut shape and located coaxially with a motor shaft. The combined PCB is secured to a heat sink on one end of the motor and a metal end piece is positioned on an opposite end of the motor. The metal end cap and heat sink are secured to one another via fasteners to provide a rigid coupling. A tabbed end piece is provided between the heat sink and the motor stator and is also secured into place via the fasteners. The tabbed end piece includes wire support tabs that provide strain relief to motor coil leads. The wire support tabs extend axially from circumferential locations of the tabbed end piece and include channels to guide the motor coil leads to solder contact points on the combined PCB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834